Exhibit 10.23

SEVERANCE COMPENSATION AGREEMENT

THIS AGREEMENT is made as of the 1st day of July, 2007, between CACI
International Inc, a Delaware corporation headquartered at 1100 North Glebe
Road, Arlington, Virginia, and Gregory R. Bradford (the “Executive”) residing at
5 Roehampton Gate, London SW15 5JR United Kingdom. This Agreement replaces the
Severance Compensation Agreement between the parties dated December 27, 2006.

WITNESSETH:

WHEREAS, the Executive is employed by CACI International Inc and/or one or more
of its wholly-owned subsidiaries (“the Company”), and the services of the
Executive, his managerial experience, and his knowledge of the affairs of the
Company are of great value to the Company; and

WHEREAS, the Board of Directors of CACI International Inc has determined that it
is in the best interests of the Company and the Executive to enter into this
agreement setting forth the obligations of the Company and the Executive upon
the Executive’s termination of employment.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. At-Will Employment. The Company and the Executive agree that the Executive is
employed on an at-will basis. Unless otherwise specifically provided in a
written agreement signed by both the Company and the Executive, the parties
understand that the Executive is employed for no fixed term or period, that
either the Company or the Executive may terminate the Executive’s employment
with the Company at any time with or without a reason, and that this Agreement
creates no contract of employment between the Company and the Executive.

 

2. Term. The term of this Agreement shall be for the period from July 1, 2007
through June 30, 2008, and shall automatically renew itself from year-to-year
thereafter, unless the Company provides to the Executive written notice of the
Company’s intent to amend the Company’s severance policy with respect to its
senior executives and to apply the amended policy to the Executive. In the event
the Company provides such notice to the Executive, this Agreement shall expire
by its terms at the end of the full term year that begins on the next July 1
following the date such notice is received by the Executive.

 

3.

Death or Disability. The Executive’s employment shall terminate (without
severance) automatically upon the death of the Executive. The Company shall have
the right to terminate the Executive’s employment without payment of severance
on thirty (30) days written notice in the event of the Executive’s Disability.
For purposes of this Agreement, “Disability” shall mean (i) if the Executive is
subject to a legal decree of incompetency

 

Page 1



--------------------------------------------------------------------------------

 

(the date of such decree being deemed the date on which such disability
occurred), (ii) the written determination by a physician selected by the Company
that, because of a medically determinable disease, injury or other physical or
mental disability, the Executive is unable substantially to perform all of the
services required of his position with the Company, and that such disability has
lasted for the immediately preceding ninety (90) days and is, as of the date of
determination, reasonably expected to last an additional ninety (90) days or
longer after the date of determination, in each case based upon medically
available reliable information, or (iii) Executive’s qualifying for benefits
under the Company’s long-term disability coverage, if any. The Company’s right
to terminate the Executive’s employment without payment of severance under this
Paragraph shall not limit or reduce in anyway the Executive’s right to receive
benefits under any disability insurance or plan maintained by the Company for
the benefit of the Executive.

 

4. Voluntary Separation (Other Than For Good Reason). The Executive shall have
the right to terminate his employment with the Company on thirty (30) days
written notice to the Company at any time on written notice to the Company
indicating the Executive’s desire to retire or to resign from the Company’s
employment.

 

5. Termination For Cause.

 

  (a) The Board of Directors of the Company may terminate this Agreement for
“Cause.” For the purposes of this Agreement “Cause” shall be defined as:

 

  (i) Gross negligence, willful misconduct or willful malfeasance by the
Executive in connection with the performance of any material duty for the
Company;

 

  (ii) The Executive’s continued failure, after being provided notice specifying
the nature of such failure, to comply with a direction of the President and
Chief Executive Officer or the Board with respect to an act, omission or failure
to act on the part of the Executive;

 

  (iii) A breach of the Executive’s fiduciary obligations to the Company;

 

  (iv) A violation by the Executive of any legal requirement or obligation
relating to the Company that the Board of Directors, acting in good faith,
reasonably determines is likely to have a material adverse impact on the Company
(unless the Executive had a reasonable good faith belief that the act, omission
or failure to act in question was not a violation of such legal requirement or
obligation);

 

  (v) The Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere to a felony involving theft, embezzlement, fraud, dishonesty, or any
similar offense;

 

  (vi) Theft, embezzlement or fraud by the Executive in connection with the
performance of his duties for the Company;

 

Page 2



--------------------------------------------------------------------------------

  (vii) A material failure to comply with any lawful direction of the Executive
Chairman, Chief Executive Officer or Board of Directors of the Company;

 

  (viii) A breach of any material obligation imposed on the Executive by this
Agreement;

 

  (ix) A material violation of the Company’s Code of Ethics and Business Conduct
Standard or any other published Company policy;

 

  (x) Any act, omission or failure to act on the part of the Executive
(including an act, omission or failure to act prior to the commencement of the
Executive’s employment with the Company) that results in the inability of the
Executive to secure or maintain security clearances necessary or appropriate to
Executive’s position with the Company and the conduct of the Company’s business;
and

 

  (xi) The misappropriation of any material business opportunity.

“Cause” shall be based only on material matters and not on matters of minor
importance.

 

  (b) The Executive may be terminated for Cause only in accordance with a
resolution duly adopted by an absolute majority of the entire number of the
non-management directors of the Company finding that, in the good faith opinion
of the Board of Directors, the Executive engaged in conduct justifying a
termination for Cause as that term is defined above and specifying the
particulars of the conduct motivating the Board’s decision to terminate the
Executive for Cause. Such resolution may be adopted by the Board only after the
Board has provided to the Executive (i) advance written notice of a meeting of
the Board called for the purpose of determining Cause for termination of the
Executive, (ii) a statement setting forth the alleged grounds for termination,
and (iii) an opportunity for the Executive, and, if the Executive so desires,
the Executive’s counsel to be heard before the Board. Prior to such meeting of
the Board, the Executive shall be given a reasonable opportunity to cure any act
or omission which the Board, in its reasonable judgment, determines is
susceptible of cure. The action required to cure the act or omission, and the
time period in which cure must be effected, shall be communicated to the
Executive in writing.

 

6. Termination Payment (Not In Connection With A Change In Control). If, prior
to, or more than twelve (12) months following a Change in Control Date (as
defined in Paragraph 7 below), the Executive’s employment is terminated by the
Company for any reason other than those set forth in Paragraphs 3, 4 or 5 above,
or the Executive resigns for “Good Reason” (as defined in Paragraph 7 below)
within six (6) months following the initial existence of such Good Reason, then
the following provisions shall apply:

 

Page 3



--------------------------------------------------------------------------------

  (a) The Company shall pay to the Executive an amount equal to four (4) months
of the Executive’s “Current Base Salary,” plus one (1) month base salary for
each year of service by the Executive with the Company, up to an aggregate
maximum of twelve (12) months of the Executive’s Current Base Salary. For this
purpose, the Executive’s “Current Base Salary” shall be deemed to be the amount
of base salary being paid to the Executive at the time of termination.

 

  (b) Before the Executive may resign for Good Reason, the Executive must
provide the Company at least thirty (30) days’ prior written notice of his
intent to resign for Good Reason and specify in reasonable detail the Good
Reason upon which such resignation is based. The Company shall have a reasonable
opportunity to cure any such Good Reason (that is susceptible of cure) within
thirty (30) days after the Company’s receipt of such notice. The Executive’s
delay in providing such notice shall not be deemed to be a waiver of any such
Good Reason, nor does the failure to resign for one Good Reason prevent any
later Good Reason resignation for a similar or different reason.

 

7. Termination Payment (In Connection With A Change In Control).

 

  (a) For purposes of this Agreement:

 

  (i) A “Change of Control” occurs whenever there is a change in control of the
Company within the meaning of the CACI International, Inc 2006 Stock Incentive
Plan.

 

  (i) The “Change of Control Date” shall be the date on which a Change of
Control event is legally consummated and legally binding upon the parties.

 

  (ii) Prior to a Change in Control Date, “Good Reason” for the Executive’s
resignation shall mean the occurrence of any of the following circumstances
without the Executive’s prior written consent:

 

  (1) A material reduction in the Executive’s total compensation and benefit
opportunity (other than a reduction made by the Board, acting in good faith,
based upon the performance of the Executive, or to align the compensation and
benefits of the Executive with that of comparable executives, based on market
data); or

 

  (2) A substantial adverse alteration in the conditions of the Executive’s
employment.

 

  (iii) Following a Change in Control Date, “Good Reason” for the Executive’s
resignation shall also include the occurrence of any of the following
circumstances without the Executive’s prior written consent:

 

Page 4



--------------------------------------------------------------------------------

  (1) A substantial adverse alteration in the nature or status of the
Executive’s position or responsibilities from those in effect on the day before
the Change in Control Date; or

 

  (2) A change in the geographic location of the Executive’s job more than fifty
(50) miles from the place at which such job was based on the day before the
Change in Control Date.

 

  (b) If, within twelve (12) months of the Change in Control Date, the Executive
resigns for Good Reason, or the Executive’s employment is terminated for any
reason other than the reasons set forth in Paragraphs 3, 4 or 5 above, then the
Company shall pay to the Executive the following amounts:

 

  (i) An amount equal to equal to eight (8) months of the Executive’s Current
Base Salary (as defined in Paragraph 6 above), plus two (2) months base salary
for each year of service by the Executive with the Company, up to an aggregate
maximum of twenty-four (24) months of the Executive’s Current Base Salary.

 

  (ii) A prorated portion of the cash incentive (including, for this purpose,
the annual component and any partial quarterly component) otherwise payable to
the Executive for the fiscal year of termination under the annual incentive or
bonus plan maintained by the Company for its senior executives (the “Annual
Incentive Plan”) (or any replacement bonus or incentive arrangement covering the
Executive). Such amount shall be determined based on Company performance
consistent with the cash incentive paid under the Annual Incentive Plan to
comparable active executives in good standing who meet expectations and remained
on the payroll and eligible for a bonus. The amount payable shall be determined
by multiplying the cash incentive that the Executive would have received had his
employment not terminated, by a fraction, the numerator of which is the number
of months in the fiscal year (in the case of the annual component) or fiscal
quarter (in the case of the quarterly component) during which Executive was
employed (including the month in which the termination occurs) and the
denominator of which is twelve (in the case of the annual component) or three
(in the case of the quarterly component).

 

  (c) The ability of the Executive to resign for Good Reason shall be subject to
the notice and opportunity to cure provisions contained in Paragraph 6(b).

8. Parachute Treatment.

 

  (a) If it shall be determined that in connection with a Change in Control, any
payment, vesting, distribution, or transfer by the Company or any successor, or

 

Page 5



--------------------------------------------------------------------------------

 

any affiliate of the foregoing or by any other person, or any other event
occurring with respect to the Executive and the Company for the Executive’s
benefit, whether paid or payable or distributed or distributable under the terms
of this Agreement or otherwise (including under any employee benefit plan) (a
“Parachute Payment”) would be subject to or result in the imposition of the
excise tax imposed by Section 4999 of the Code (and any regulations issued
thereunder, any successor provision, and any similar provision of state or local
income tax law) (collectively, an “Excise Tax”), then, subject to the provisions
of Paragraph 8(b) below, the Company shall pay to the Executive an amount equal
to two thirds of the Excise Tax, up to an overall maximum payment of $500,000
with respect to such Change in Control.

 

  (b) Notwithstanding the provisions of Paragraph 8(a), no such amount shall be
payable or made under Paragraph 8(a) if the Executive would, on a net after-tax
basis (taking into account the amount of any payment required under Paragraph
8(a) and any prior Parachute Payments in connection with such Change in Control)
receive less compensation than he would receive if the Parachute Payment were
reduced by the amount necessary to avoid subjecting such Parachute Payment to
the Excise Tax. In such event, then, in lieu of any payment under Paragraph
8(a), the amount of the Parachute Payment shall be reduced by the amount
necessary to avoid subjecting such Payment to the Excise Tax (the “Parachute
Payment Reduction”). The Executive shall have the right, in his sole discretion,
to designate those payments or benefits, if any, that shall be reduced or
eliminated under the Parachute Payment Reduction.

 

  (c) The determination required under Paragraph 8(b) shall be made with respect
to each Parachute Payment and shall take into account all Parachute Payments
previously made to the Executive in connection with the Change in Control. If a
determination under Paragraph 8(b) resulted in a Parachute Payment Reduction,
and, as a result of a subsequent Parachute Payment, a determination is made that
the Executive would, on a net after-tax basis (taking into account the aggregate
Parachute Payments paid or payable to the Executive), receive more compensation
with the payment under Paragraph 8(a) (and no Parachute Payment Reduction),
then, in addition to the payment required under Paragraph 8(a), the Executive
shall receive an amount equal to any prior Parachute Payment Reduction plus
interest from the date of such reduction at the applicable Federal rate provided
for in Section 1274(d) of the Code.

 

  (d) All determinations required to be made under this Paragraph, including
whether and when an amount is subject to Section 4999 and whether the provisions
of Paragraph 8(a) or (b) are applicable (and if applicable, the amount of any
Parachute Payment Reduction under Paragraph 8(b) or any restored Parachute
Payment under Paragraph 8(c)), shall be made by the Company’s outside auditors
at the time of such determination (the “Accounting Firm”), which Accounting Firm
shall provide detailed supporting calculations to the Executive and the

 

Page 6



--------------------------------------------------------------------------------

 

Company. All fees and expenses of the Accounting Firm shall be borne by the
Company. If the Accounting Firm shall determine that no Excise Tax is payable by
the Executive, it shall furnish to the Executive written advice that failure to
report the Excise Tax on his applicable federal income tax return would not be
reasonably likely to result in the imposition of a penalty for fraud,
negligence, or disregard of rules or regulations. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a payment is required under this Paragraph and the amount
thereof, in the absence of material mathematical or legal error.

 

  (e) As a result of uncertainty in the application of Sections 280G and 4999 of
the Code that may exist at the time of a determination by the Accounting Firm,
it may be possible that in making the calculations required to be made
hereunder, the Accounting Firm shall determine that a Parachute Payment
Reduction that was not made should have been made, or a larger Parachute Payment
Reduction should have been made, or that a payment made under Paragraph 8(a) or
(c) should not have been made, or a smaller payment under Paragraph 8(a) or
(c) should have been made (an “Overpayment”), or that a Parachute Payment
Reduction should not have been made, or a smaller Parachute Payment Reduction
should have been made, or that a payment under Paragraph 8(a) or (c) should have
been made, or a larger payment under Paragraph 8(a) or (c) should have been made
(an “Underpayment”). If the Accounting Firm, the Internal Revenue Service or
other applicable taxing authority shall determine that an Overpayment was made,
any such Overpayment shall be repaid by the Executive with interest at the
applicable Federal rate provided for in Section 1274(d) of the Code; provided,
however, that, subject to applicable law, the amount to be repaid by the
Executive to the Company shall be reduced to the extent that any portion of the
Overpayment to be repaid will not be offset by a corresponding reduction in tax
by reason of such repayment of the Overpayment; provided, further, that to the
extent the Overpayment relates to a payment made under Paragraph 8(a) or (c),
the Executive shall be obligated to repay such amount only at such time and to
such extent as the Executive receives a refund of the Overpayment from the
Internal Revenue Service or applicable taxing authority. If the Accounting Firm,
the Internal Revenue Service or other applicable taxing authority shall
determine that an Underpayment was made, then, subject to the overall $500,000
limit on payments by the Company made in connection with a Change in Control,
two- thirds of any such Underpayment (together with two-thirds of any interest
and penalties imposed thereon) shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of such
Underpayment, but in no event later than the date the Executive must pay such
amounts to the Internal Revenue Service or other applicable taxing authority.

 

  (f) The Executive shall give written notice to the Company of any claim by the
Internal Revenue Service or other applicable taxing authority that, if
successful, would require the payment by the Executive of an Excise Tax, such
notice to be

 

Page 7



--------------------------------------------------------------------------------

 

provided within a reasonable period of time after the Executive shall have
received written notice of such claim. The Company and the Executive shall
cooperate in determining whether to contest or pay such claim and the Executive
shall not pay such claim without the written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. The Company
and the Executive shall have the right to jointly direct the contest of such
claim with counsel jointly selected by the Company and the Executive, but the
Executive shall have the power to settle or compromise such claim subject to the
consent of the Company (which consent may not be unreasonably withheld,
conditioned or delayed). Subject to the overall $500,000 limit on payments by
the Company made in connection with a Change in Control, the Company shall bear
and pay two-thirds of all costs and expenses (including two-thirds of any
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless for two-thirds of any Excise Tax or
income tax (including two-thirds of any interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. If the Company and the Executive determine to pay a claim and sue for
a refund, then subject to the overall $500,000 limit on payments by the Company
made in connection with a Change in Control, the Company shall advance
two-thirds of the amount of such payment to the Executive, on an interest-free
basis (subject to any prohibitions, limitations or restrictions imposed by
applicable law), and shall indemnify and hold the Executive harmless from
two-thirds of any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance. The Executive shall (subject to the
Company’s complying with the foregoing requirements) promptly pay to the
Company, up to the amount of the advance from the Company, the amount of any
refund received by the Executive (together with any interest paid or credited
thereon after taxes applicable thereto).

 

  (g) To the extent that any payment to the Executive under his Paragraph 8 does
not constitute a payment in accordance with a fixed schedule pursuant to Treas.
Reg. §1.409A-3(i)(l) and would trigger an additional tax under Section 409A of
the Code, payment of such amount shall be delayed until the earliest time that
payment is permitted under Section 409A(a)(2)(A) of the Code (including, to the
extent applicable, Section 409A(a)(2)(B)).

 

9. Payment of Other Compensation. In addition to any payment due the Executive
pursuant to Paragraphs 6, 7 or 8 above, at the time of termination of the
Executive’s employment, the Executive shall be paid all other compensation and
benefits that may be due or provided to the Executive in accordance with the
terms and conditions of any applicable plan, policy or arrangement governing the
payment of such compensation or benefits.

 

Page 8



--------------------------------------------------------------------------------

10. Timing of Payment.

 

  (a) The compensation payable in accordance with Paragraph 6(a) or 7(b)(i)
shall be paid in a lump sum within thirty days following the Executive’s
termination of employment.

 

 

(b)

The compensation payable in accordance with Paragraph 7(b)(ii) shall be paid in
a lump sum on the date on which the Company pays bonuses for the fiscal year of
termination to actively employed senior executives; provided, however, in no
event shall such payment be made more than 2 1/2 months following the close of
the fiscal year of the Company to which such bonus relates.

 

  (c) The compensation payable in accordance with Paragraph 8 shall be paid in a
lump sum as soon as the determination of the amount payable to the Executive is
made by the Accounting Firm, but in all events within thirty (30) days of the
date the Executive remits the Excise Tax to the appropriate taxing authority.
Any reimbursement or payment required under Paragraph 8(f) shall be made as soon
as reasonably practical after such expense was incurred (but in all events no
later than the close of the year following the year in which such expense was
incurred). All payments made under Paragraph 8 shall be made in accordance with
the provisions of Treas. Reg. §1.409A-3(i)(l).

 

11. Employee Agreement. This agreement incorporates by reference the Employee
Agreements between the Executive and the Company, copies of which are attached
hereto. The payments and benefits provided to the executive under this Agreement
are further consideration for the Executive’s compliance with each and every
term of the Employee Agreements and such compliance is a condition precedent to
the Executive’s entitlement to any payment or benefit hereunder. The covenants,
restrictions and terms of this Agreement are intended to supplement, and do not
supersede, the covenants, restrictions and terms of the Employee Agreements. To
the extent any covenant, restriction or term of this Agreement is more
restrictive than a similar covenant, restriction or term of the Employee
Agreements, the covenant, restriction or term of this Agreement shall control.
To the extent any covenant, restriction or term of the Employee Agreements is
more restrictive than a similar covenant, restriction or term of this Agreement,
the covenant, restriction or term of the Employee Agreements shall control.

 

12. Non-Competition. The terms of this Paragraph are intended to supplement (and
are in addition to) the non-compete provisions contained in the Employee
Agreement.

 

  (a) The Executive understands and agrees that this non-compete restriction is
aimed at protecting CACI’s relationship with its current and prospective
clients, as such clients are specifically named in written proposals, contracts
and task orders (collectively, these are referred to as “CACI Clients”). The
Executive understands and agrees that the definition of CACI Clients as used in
this Agreement is intended to cover the specific program offices or activities
which CACI pursues, or for which CACI performs work, within large governmental
departments, such as the Department of the Navy or the Army, not the greater
department in general.

 

Page 9



--------------------------------------------------------------------------------

  (b) The Executive agrees that CACI may reasonably protect its relationships
with CACI Clients by prohibiting the Executive from competing with CACI for work
with: (i) any CACI Clients while the Executive is employed by CACI, and
(ii) certain CACI Clients for a reasonable period of time following termination
of the Executive’s CACI employment.

 

  (c) During the Executive’s employment with CACI, the Executive will not
directly or indirectly sell, market or otherwise provide goods or services to
any CACI Clients in competition with CACI.

 

  (d) For a period of two (2) years following termination of the Executive’s
employment, the Executive will not directly or indirectly provide goods or
services to CACI Clients when such goods or services are in competition with
those goods or services (i) provided within the year prior to termination of the
Executive’s employment under contract or task order, or (ii) offered pursuant to
a formal or informal proposal, to CACI Clients by any CACI organizational unit
for which the Executive worked or for which the Executive had responsibility
within one (1) year prior to the termination of the Executive’s employment.

 

  (e) During the Executive’s employment with CACI and for a period of two
(2) years following termination of that employment, the Executive will not
participate in competition for the award of any contract or task order for which
any CACI organizational unit for which the Executive worked or for which the
Executive had responsibility within one (1) year prior to the end of the
Executive’s CACI employment is competing.

 

  (f) During the Executive’s employment and for a period of two (2) years
following termination of that employment, the Executive will not, directly or
indirectly interfere with, disparage or damage, or attempt to interfere with,
disparage or damage, the Company’s reputation, or any relationship between the
Company or its affiliated or subsidiary companies and any other entity.

 

  (g) The Executive agrees not to hire or solicit for hiring, directly or
indirectly any person now or hereafter employed by, or providing services as a
subcontractor or consultant to, CACI and its affiliate companies, for a period
of two (2) years after termination of employment.

 

  (h) The Executive understands and agrees that the payments made under this
Agreement constitute additional consideration for the Executive’s performance of
the covenants set forth in this Paragraph 12 and in the Employee Agreement.

 

13. No Disparaging Comments. During his period of employment and at all times
thereafter, the Executive shall refrain from making any disparaging remarks
about the businesses, services and products of the Company, its subsidiaries and
affiliates, as well as their respective officers, directors, executives,
managers, stockholders, employees, agents, or representatives.

 

Page 10



--------------------------------------------------------------------------------

14. Release. In consideration of any payment made to the Executive pursuant to
this Agreement (and as a condition precedent to the Executive’s right to any
such payment), the Executive agrees to release the Company and its subsidiaries,
affiliates, officers, directors, stockholders, employees, agents,
representatives, and successors from and against any and all claims that the
Executive may have against any such person or entity relating to the Executive’s
employment by the Company and the termination thereof, such release to be in
form and substance reasonably satisfactory to the Company.

 

15. Assignment. By reason of the special and unique nature of the obligations
hereunder, it is agreed that neither party hereto may assign any interests,
rights or duties which the party may have in this Agreement without the prior
written consent of the other party, except that upon any “Change in Control,”
this Agreement shall inure to the benefit of and be binding upon the Executive
and the purchasing, surviving or resulting entity, company or corporation in the
same manner and to the same extent as though such entity, company or corporation
were the Company.

 

16. Dispute Resolution.

 

  (a) Except as provided in subsection (b) below, the Company and the Executive
agree that any controversy or claim arising out of or relating to this
Agreement, or its breach by the Company shall be resolved by arbitration. This
arbitration shall be held in Arlington, Virginia in accordance with the model
employment arbitration procedures of the American Arbitration Association.
Judgment upon award rendered by the arbitrator shall be binding upon both
parties and may be entered and enforced in any court of competent jurisdiction.

 

  (b) The Executive acknowledges and agrees that notwithstanding subsection
(a) above, if the Executive breaches any of the provisions of Paragraph 12
hereof, the Company will suffer immediate and irreparable harm for which
monetary damages alone will not be a sufficient remedy, and that, in addition to
all other remedies that the Company may have, the Company shall be entitled to
seek injunctive relief, specific performance or any other form of equitable
relief to remedy a breach or threatened breach of Paragraph 12 by the Executive
and to enforce the provisions of this Agreement. The existence of this right
shall not preclude or otherwise limit the applicability or exercise of any other
rights and remedies which the Company may have at law or in equity.

 

17. Amendments. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, waiver, modification or discharge is agreed
to in a writing signed by the Executive and the Company. No waiver by either
party of any breach or failure to comply with any condition or provision of this
Agreement by the other party at any time shall be deemed a waiver of any other
breach or failure to comply with the conditions or provisions of this Agreement.
No agreements or

 

Page 11



--------------------------------------------------------------------------------

 

representations, oral or otherwise, expressed or implied, concerning the subject
matter hereof have been made by either party which are not set forth expressly
in this Agreement.

 

18. Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Company and the Executive with regard to all matters
herein. It supersedes and replaces any and all prior agreements written or oral
between the Company and the Executive concerning the severance benefits that may
be payable to the Executive, including the Executive’s Severance Agreement dated
December 27, 2006. However, this Agreement does not affect or supersede the
terms of the Indemnification Agreement between the Company and the Executive
dated November 16, 2006, which shall remain in full force and effect.

 

19. Compliance with Section 409A. Paragraphs 6(a) and 7(b)(i), and (ii) of this
Agreement are intended to constitute a separation pay arrangement that does not
provide for the deferral of compensation subject to Section 409A of the Code
(under the short-term deferral exception contained in Treas. Reg.
§1.409A-l(b)(4)) and, if any provision of Paragraphs 6 and 7(b)(i), (ii) or
(iii) are subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of that interpretation or construction
which is consistent with such provisions not being subject to the provisions of
Section 409A. The provisions of Paragraph 8 are intended to comply with the
provisions of Section 409A of the Code (to the extent applicable) and, to the
extent that Section 409A applies to Paragraph 8 (or any provision of this
Agreement) and such provision is subject to more than one interpretation or
construction, such ambiguity shall be resolved in favor of that interpretation
or construction which is consistent with the provision complying with the
provisions of Section 409A of the Code (including, but not limited to the
requirement that any payment made on account of the Executive’s separation from
service (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations issued thereunder) (“Separation from Service”), shall not be made
earlier than the first business day of the seventh month following the
Executive’s Separation from Service, or if earlier the date of death of the
Executive. Any payment that is delayed in accordance with the foregoing sentence
shall be made on the first business day following the expiration of such six
(6) month period.

 

20. Tax Consequences of Payments. The Executive understands and agrees that the
Company makes no representations as to the tax consequences of any compensation
or benefits provided hereunder (including, without limitation, under
Section 409A of the Code, if applicable). Executive is solely responsible for
any and all income, excise or other taxes imposed on Executive with respect to
any and all compensation or other benefits provided to Executive.

 

21. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia without regard to its principles
of conflicts of laws.

 

22. Notices. For purposes of this Agreement, notices and communications
hereunder shall be in writing and shall be deemed properly given and effective
when received, if sent by facsimile or telecopy, or by postage prepaid by
registered or certified mail, return receipt requested, or by other delivery
service which provides evidence of delivery, as follows:

 

Page 12



--------------------------------------------------------------------------------

If to the Company:

CACI International Inc

1100 N. Glebe Road

16th Floor

Arlington, Virginia 22201

Attention: General Counsel

If to the Executive:

Gregory R. Bradford

5 Roehampton Gate

London SW15 5JR

United Kingdom

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

23. Enforceability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

25. Initials. Each page of this Agreement shall be initialed and dated by the
Executive and the official signing for and on behalf of the Company.

IN WITNESS WHEREOF the parties have executed this Agreement to be effective the
day and year first above written.

 

CACI International Inc

    Gregory R. Bradford

By:

  [SIG]    

/s/ Gregory R. Bradford

 

Page 13